Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the amendment filed 11/04/2021. As directed, claims 1-5, 8-9, 11, 13, and 15-16 were amended. Accordingly, claims 1-13 and 15-16 are currently pending in this application.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action. 
Allowable Subject Matter
Claims 1-13 and 15-16 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1 and 15, Examiner deems a method comprising: /a/ coupling a diagnosis plug-in device to a diagnosis port of a vehicle of interest, said vehicle of interest having a certain vehicle type, said vehicle type being defined at least by the Make and Model and Year and Powertrain, /b/ causing the diagnosis plug-in device to listen on at least one diagnosis bus accessible on the diagnosis port, receive frames broadcasted by one or more on-board ECUs and detect therefrom a Bus Active condition, the frames received each having a received frame-ID, /c/ after said Bus Active condition is verified, at the diagnosis plug-in device, determining an instant frame profile according to characteristics of the received frame-IDs of the frames received, /d1/ determining vehicle type from the instant frame profile, with the help of a frame profile lookup table held in the diagnosis plug-in device and/or in a host server, or /d2/, whenever no vehicle type corresponds to the instant frame profile in the frame profile lookup table, then performing a VIN request sequence to alternately retrieve vehicle type, /e/ providing a diagnosis stacks dataset database at the diagnosis plug-in device and/or at the host server, comprising, for each recorded vehicle type, a diagnosis stacks dataset or a link thereto, said diagnosis stacks dataset comprising at least available request/answer services for the vehicle type of interest, /f/ if the diagnosis stacks dataset corresponding to this vehicle type is already available in the diagnosis stacks dataset database, proceeding to step /h/, otherwise proceeding to step /g/ and then step /h/, /g/ sending the vehicle type to one of the diagnostics database suppliers, and receiving in return a diagnosis stacks dataset, /h/ carrying out the request/answer services defined by the diagnosis stacks dataset to write requests on the diagnosis bus and retrieving, in the corresponding answers, various data from the one or more on-board ECUs, and reporting such data in a decoded form to a client fleet management system to be novel and non-obvious over the prior art of record. Specifically, the prior art of record provides no teaching, suggestion, or motivation for modifying the prior art of record to include such a diagnostic method including determining an instant frame profile according to characteristics of received frame-IDs of frames received over a vehicle BUS, determining a vehicle type therefrom using a lookup table or performing a VIN request sequence to alternately retrieve vehicle type, using a diagnosis stacks dataset database comprising at least available request/answer services for the vehicle type of interest, sending the vehicle type to one of the diagnostics database suppliers, and receiving in return a diagnosis stacks dataset, carrying out the request/answer services defined by the diagnosis stacks dataset to write requests on the diagnosis bus and retrieving, in the corresponding answers, various data from the one or more on-board ECUs, and reporting such data in a decoded form to a client fleet management system.
Claims 2-13 and 16 depend on claims 1 and 15, respectively, and are deemed allowable at least by virtue of their dependence on allowable claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL V KERRIGAN whose telephone number is (571)272-8552. The examiner can normally be reached M-F 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Olszewski John can be reached on (571) 272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL V KERRIGAN/               Primary Examiner, Art Unit 3669